Title: From Alexander Hamilton to Daniel Jackson, 6 January 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Major Jackson
            Sir,
            NY Jany. 6. 1800
          
          I have received your letters of the twelfth and eighteenth of December.
          The attention of the Secretary of War has been heretofore called to the subject of extra expence, and I have urged him to establish some definitive rules for the government of officers. This however has not yet been done. I have sent the account for repairs to the barracks at Salem, and that for a barge for Fort Independence to the Secretary of War.
          Directions have been given with respect to a General Court Martial, and an order for the purpose will immediately issue.
          I have proposed to
          A rule for the allowance of quarters was some time ago proposed to the Secretary of War, but it has not yet received his sanction. In the mean time the Officers must provide for themselves, taking care to attend as strictly as possible to the principle of oeconomy. where barracks do not exist the Contractors will provide the Officers aiming at such accommodation only as is strictly necessary.
          The circumstance which you mention respecting the Cadets has been made the subject of a communication to the S. of War.
          Your order to the Garrisons was correct as to it’s general object. It is important however to avoid incurring expence out of the regular course, and this should never be done where there is time and opportunity for applying to the regular channel of supply. As far as the medicine chests could have been made by your artificers and from material furnished by the U. States, there was no impropriety in the thing. But it was not where when this can not be done it is improper to incur a special expence where recourse can be had to the superintendant of Military Stores that Officer being the regular organ of Supply. An arrangement will soon be taken made for recruiting for the 2nd regt. at large of Artillerists at large—untill this is the case no measure must be taken—
          W—
        